DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on May 14, 2018, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for verifying delivery of a package to the correct address.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “scanning a package label to obtain a first set of coordinates that identifies a delivery address for a package, when a delivery person is delivering the package; receiving a second set of coordinates […] to determine a current location of the delivery person; comparing the first set of coordinates with the second set of coordinates; and displaying a notification to leave the package at the current location or to not leave the package at the current location” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (computer method and global positioning system of claim 1, computer program product, non-transitory tangible storage device, program code, processor, computer of claim 10; computer system, computer device, processor, storage device, program, global positioning system of claim 16) does not 

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (global positioning system).  The global positioning system in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The transmitting of the data over a network to a device, such as the scanning the label, then receiving second coordinates from a GPS to determine location of deliverer along with the comparing of the first set of 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Furthermore, the transmitting of data over a network, such as the scanning the label, then receiving second coordinates from a GPS to determine location of deliverer along with the comparing of the first set of coordinates is extra-solution activity that the courts have found to be well understood routine and conventional activity.  See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-9, 11-15 and 17-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the computer-implemented method “claims 2-9” server/network “claim 6 and 15” computer program product “claims 11-15” computer system “Claims 17-20”, amount to mere instructions as discussed above.  The transmitting of the data, as shown in claims 6 and 15 as scanning a 

	
	
	
	
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 10, 12, 15-16 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Aladesuyi et al (WIPO No. 2011038018 - hereinafter Aladesuyi).
Re. claim 1, Aladesuyi discloses:
A computer-implemented method for verifying a delivery of a package to a correct address, the method comprising: 
scanning a package label to obtain a first set of coordinates that identifies a delivery address for a package, when a delivery person is delivering the package; [Aladesuyi; ¶35 shows the GPS coordinates that are communicated from GPS/RFID tags on packages with server/computer system such as “GPS software in server 2 or computer system 4 can determine the location of truck 7 from GPS/RFID 19 sending the 
receiving a second set of coordinates from a global positioning system to determine a current location of the delivery person; [Aladesuyi; ¶28 shows tracking the location of the truck. Further, ¶36 shows determination of the current location of the driver such as “alerts server 2 or computer system 4 of the door opening event by sending the GPS location data. Through the GPS location, server 2 or computer system 4 can determine whether the current location is an authorized location, i.e., on the manifest, for delivery”]
comparing the first set of coordinates with the second set of coordinates; and [¶28 shows comparison with the tracking of location of truck along with the packages in the cargo such as “Server 2 can include software to continuously track the location of truck 7 or to discontinuously monitor the location of truck 7 upon the occurrence of an event, which will be described in more detail below. GPS/RFID unit 5 can also include a memory to store, e.g., the manifest, and a processor to, e.g., compare items/identities in the manifest to items/identities found during the scanning process, send information to the server 2 or computer system”. ¶35-¶37 and ¶45 shows that when cargo door is 
displaying a notification to leave the package at the current location or to not leave the package at the current location.  [¶37 shows text alert when it is wrong location for package such as “Moreover, when the driver has off-loaded a package 13 that is not on the driver's manifest for delivery at the current location, computer system 3 can send an audio alert to the driver e.g., through speaker 24, or a textual alert, e.g., though device 9, to reload or replace the incorrectly removed package back into cargo area”].
Examiner’s note: This limitation recites conditional language in a method claim. In a method claim, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See Ex Parte Schulhauser at 10 citing Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007). Here, the claim recites a condition for performing a contingent step: . . . "when a delivery person is delivering the package." Further, the claim does not require that this condition for performing the contingent step is met. Therefore, the contingent step " scanning a package label. . . . " is not required by the claim. No further claim elements are recited by the claim outside of this conditional limitation. Thus, art which teaches the independent claim also teaches this dependent claim, which consists only of a conditional limitation, the condition of which is not required to be met.

Re. claim 3, Aladesuyi further discloses:
further comprising: 
determining that the current location of the delivery person differs from the first set of coordinates; and [Aladesuyi; ¶37 shows text alert when it is wrong location for package such as “Moreover, when the driver has off-loaded a package 13 that is not on the driver's manifest for delivery at the current location, computer system 3 can send an audio alert to the driver e.g., through speaker 24, or a textual alert, e.g., though device 9, to reload or replace the incorrectly removed package back into cargo area”].
displaying a notification to not leave the package at the current location.  [Aladesuyi; ¶37 shows text alert when it is wrong location for package such as 

Re. claim 6, Aladesuyi further discloses:
wherein scanning a package label to obtain a first set of coordinates that identifies a delivery address for a package comprises downloading the first set of coordinates from a server over a network. [Aladesuyi; ¶35-¶37 show scanning of packages as they exit the vehicle, meanwhile ¶16 and ¶25 show the communication between server and devices through the network to obtain locations through the RFID/GPS tags located on packages and truck.

Re. claim 10,
Computer program product of claim 10 substantially mirrors the computer method of claim 1, and Aladesuyi further teaches computer program product as shown in ¶24-¶25.

Re. claim 12,
Computer program product of claim 12 substantially mirrors the computer method of claim 3, and Aladesuyi further teaches computer program product as shown in ¶24-¶25.


Re. claim 15,
Computer program product of claim 15 substantially mirrors the computer method of claim 6, and Aladesuyi further teaches computer program product as shown in ¶24-¶25.

Re. claim 16,
Computer system of claim 16 substantially mirrors the computer method of claim 1, and Aladesuyi further teaches computer system as shown in ¶24-¶25.

Re. claim 18,
Computer system of claim 18 substantially mirrors the computer method of claim 3, and Aladesuyi further teaches computer system as shown in ¶24-¶25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 2, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aladesuyi in view of Yamakawa et al (US Patent Application Publication No. 20210406820 - hereinafter Yamakawa).
Re. claim 2, Aladesuyi teaches the computer-implemented method of claim 1.
Aladesuyi further teaches:
determining that the current location of the delivery person matches the first set of coordinates; and [Aladesuyi; ¶35-¶36 shows determination to whether the location the truck is stopped at a location for package drop off].
However, Aladesuyi doesn’t teach, Yamakawa teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Yamakawa in the system of Aladesuyi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 11,
Computer program product of claim 11 substantially mirrors the computer method of claim 2, and Aladesuyi further teaches computer program product as shown in ¶24-¶25.

Re. claim 17,
Computer system of claim 17 substantially mirrors the computer method of claim 2, and Aladesuyi further teaches computer system as shown in ¶24-¶25.

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aladesuyi in view of Klingenberg et al (US Patent Application Publication No. 20080004995 - hereinafter Klingenberg).
Re. claim 4, Aladesuyi teaches the computer-implemented method of claim 3.
However, Aladesuyi doesn’t teach, Klingenberg teaches:
indicate to the carrier the destination address with special instructions regarding the delivery, including placement at the back door. This information could be included with other shipping information provided by the consignor to the carrier via a shipping system. Such shipping systems allow a consignor to prepare packages for shipping”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Klingenberg in the system of Aladesuyi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 13,
Computer program product of claim 13 substantially mirrors the computer method of claim 4, and Aladesuyi further teaches computer program product as shown in ¶24-¶25.

Re. claim 19,
Computer system of claim 19 substantially mirrors the computer method of claim 4, and Aladesuyi further teaches computer system as shown in ¶24-¶25.



Claims 5, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aladesuyi in view of Hubner et al (US Patent Application Publication No. 20150199643 - hereinafter Hubner).
Re. claim 5, Aladesuyi teaches the computer-implemented method of claim 1.
However, Aladesuyi doesn’t teach, Hubner teaches:
displaying a second notification to confirm a floor number when delivering to a multi- floor building.  [Hubner; ¶12-¶16 shows notification in form of instructions sent to courier device, and confirmation is performed by communication with the courier device to validate their exact location to correspond with the delivery point such as “delivery location information may include information associated with the delivery location (e.g., a set of GPS coordinates, a street address, a building number, a floor number, a unit number, a room number, a set of latitude and longitude coordinates, an elevation, a barometric pressure, a cellular tower triangulation location, a time of day, etc.). The delivery location device may forward the delivery location information to the cloud device”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Hubner in the system of Aladesuyi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 14,
Computer program product of claim 14 substantially mirrors the computer method of claim 5, and Aladesuyi further teaches computer program product as shown in ¶24-¶25.

Re. claim 20,
Computer system of claim 20 substantially mirrors the computer method of claim 5, and Aladesuyi further teaches computer system as shown in ¶24-¶25.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Aladesuyi in view of Endo et al (US Patent Application Publication No. 20190164121 - hereinafter Endo).
Re. claim 7, Aladesuyi teaches the computer-implemented method of claim 1.
However, Aladesuyi doesn’t teach, Endo teaches:
further comprising: 
updating the delivery address for the package prior to delivery; and [Endo; ¶216 shows change of delivery destination prior to the package being delivered such as “delivery management unit 524 changes the delivery destination from the trunk of the vehicle 10A to the designated option after the change when change of the delivery destination (for example, change from the trunk of the vehicle 10A to a convenience store or a home delivery box of a home or a house) is received from the requester or the like according to a delivery destination change request from the center server”].
if the updated delivery address is on a current delivery route.  [Endo; ¶216].
Examiner’s note: This limitation recites conditional language in a method claim. In a method claim, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See Ex Parte Schulhauser at 10 citing Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007). Here, the claim recites a condition for performing a contingent step: . . . "if. . . ." Further, the claim does not require that this condition for performing the contingent step is met. Therefore, the contingent step "sending. . . . " is not required by the claim. No further claim elements are recited by the claim outside of this conditional limitation. Thus, art which teaches the independent claim also teaches this dependent claim, which consists only of a conditional limitation, the condition of which is not required to be met.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Endo
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Aladesuyi in view of Endo in view of Klingenberg in view of Estes et al (US Patent Application Publication No. 20030208372 - hereinafter Estes).
Re. claim 8, Aladesuyi in view of Endo teaches the computer-implemented method of claim 7.
However, Aladesuyi doesn’t teach, Klingenberg teaches:
sending a notification […]. [Klingenberg; ¶103-¶105 discusses the exception handling required for a package that is shipped and is in transit, and sends a notification to the deliverer handling the package such as “the EHC 312 may determine that the package is already loaded onto a package delivery vehicle and the personalized delivery instructions are communicated using a communication infrastructure 314 (for example the systems illustrated in FIG. 7) that wirelessly relays the instructions to a portable computing device carried by the delivery personnel”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Klingenberg in the system of Aladesuyi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Also, Aladesuyi doesn’t teach, Estes teaches:
[…] bring the package back to a distribution center for delivery to the updated delivery address.  [Estes; Abstract, Fig. 1 and ¶18, the recipient in this process requested a redirect of the items (packages back to distribution center) and when they were initially 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Estes in the system of Aladesuyi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since “items are routed from plant to plant within delivery system  wherein items efficiently converge on the plant that serves the delivery address indicated on the item”, [Estes; ¶25].

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Aladesuyi in view of Barbush et al (US Patent Application Publication No. 20150154559 - hereinafter Barbush).
Re. claim 9, Aladesuyi teaches the computer-implemented method of claim 1.
However, Aladesuyi doesn’t teach, Barbush teaches:
further comprising: 
if the delivery person cannot access the delivery address, sending the second set of coordinates to a package recipient for pick-up.  [Barbush; ¶84 shows sending a notification to the recipient to meet the courier and pickup the package from the location 
Examiner’s note: This limitation recites conditional language in a method claim. In a method claim, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See Ex Parte Schulhauser at 10 citing Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007). Here, the claim recites a condition for performing a contingent step: . . . "if. . . ." Further, the claim does not require that this condition for performing the contingent step is met. Therefore, the contingent step "sending. . . . " is not required by the claim. No further claim elements are recited by the claim outside of this conditional limitation. Thus, art which teaches the independent claim also teaches this dependent claim, which consists only of a conditional limitation, the condition of which is not required to be met.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Barbush in the system of Aladesuyi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.N.E./Examiner, Art Unit 3628        

                                                                                                                                                                                                
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628